     Case 3:17-cv-02130-BEN-MSB Document 99 Filed 08/23/21 PageID.1789 Page 1 of 5




 1 Kent M. Walker (State Bar No. 173700)
   kwalker@lewiskohn.com
 2 LEWIS KOHN & WALKER LLP
 3 15030 Avenue of Science, Suite 201
   San Diego, CA 92128
 4 Tel: (858) 436-1330
 5 Fax: (858) 436-1349
 6 ADDITIONAL COUNSEL LISTED ON SIGNATURE PAGE
 7 Attorneys for Plaintiff CyWee Group Ltd.
 8
 9
10                 IN THE UNITED STATES DISTRICT COURT
11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

12 CYWEE GROUP LTD.,                           CASE NO. 3:17-cv-02130-BEN-RBB
13
       Plaintiff,                              JOINT STATUS REPORT
14
15 v.                                          DEMAND FOR JURY TRIAL

16 ZTE (USA), INC.
17
        Defendant
18
19
20
21
22
23
24
25
26
27
                                           1
     Case 3:17-cv-02130-BEN-MSB Document 99 Filed 08/23/21 PageID.1790 Page 2 of 5




 1          Pursuant to the Court’s May 25, 2021 Order (ECF No. 98), Plaintiff CyWee
 2 Group Ltd. (“CyWee”) and Defendant ZTE (USA), Inc. (“ZTE”) respectfully submit
 3 the following Joint Status Report:
 4                                   The Google IPRs:
 5
            On January 9, 2020, the PTAB held the following claims invalid in the two
 6
 7 IPR proceedings filed by Google (the “Google IPRs”):
 8       Asserted       IPR Case No.         Original        Proposed Contingent
 9        Patent                            Claims Held      Amended Claims Held
                                              Invalid              Invalid
10
         8,441,438      IPR2018-01258          1, 3–5               20, 21
11       8,552,978      IPR2018-01257          10, 12               19, 20
12          CyWee appealed the PTAB’s final written decisions in the Google IPRs. The
13
      Federal Circuit Court of Appeals affirmed those decisions. On April 4, 2021, CyWee
14
15 filed petitions for en banc review. The Federal Circuit denied those petitions on June
16 3, 2021. Mandates issued on June 10, 2021.
17
                                    The ZTE IPR:
18
19          On February 17, 2021, the PTAB held all challenged claims invalid in an
20 inter partes review proceeding filed by ZTE (the “ZTE IPR”):
21
        Asserted        IPR Case No.     Original Claims Proposed Contingent
22       Patent                            Held Invalid      Amended Claims
23                                                              Held Invalid
       8,441,438       IPR2019-00143 1, 4, 5, 14–17, 19            20-24
24
          CyWee appealed the PTAB’s final written decision in the ZTE IPR on April
25
26 8, 2021. On June 30, 2021, CyWee filed a motion requesting that the Federal Circuit
27
                                              2
     Case 3:17-cv-02130-BEN-MSB Document 99 Filed 08/23/21 PageID.1791 Page 3 of 5




 1 dismiss its appeal of the ZTE IPR and remand the matter to the USPTO for further
 2 proceedings in light of the Supreme Court’s recent decision in United States v.
 3
      Arthrex, Inc., No. 19-1434, 2021 WL 2519433 (June 21, 2021) holding that “the
 4
 5 unreviewable authority wielded by APJs during inter partes review is incompatible
 6 with their appointment by the Secretary to an inferior office.” On July 14, 2021, the
 7
      Federal Circuit issued an order (1) certifying CyWee’s constitutional challenge to
 8
 9 the Attorney General, (2) directing the Attorney General to inform the Court within
10 30 days whether the United States intends to intervene and, if so, to file any response
11
      to CyWee’s motion to remand, (3) ordering appellee to file any response within that
12
13 30-day timeframe, and (4) staying the briefing schedule in the appeal. On August
14 13, 2021, the Under Secretary of Commerce for Intellectual Property and Director
15
   of the United States Patent and Trademark Office informed the Federal Circuit of its
16
17 intention to intervene and filed a response.
18          Because the matters described above may affect claims in this case, neither
19
      party requests lifting the stay at this time.
20
21
22
23
24
25
26
27
                                                  3
     Case 3:17-cv-02130-BEN-MSB Document 99 Filed 08/23/21 PageID.1792 Page 4 of 5




 1 Dated: August 23, 2021
 2     /s/ Ari Rafilson                         /s/ Steve A. Moore
 3     Kent M. Walker                           Steve A. Moore
       (State Bar No. 173700)                   (State Bar No. 232114)
 4     kwalker@lewiskohn.com                    Nicole S. Cunningham
 5     LEWIS KOHN & WALKER LLP                  (State Bar No. 234390)
       15030 Avenue of Science, Suite 201       Sara J. O’Connell
 6     San Diego, CA 92128                      (State Bar No. 238328)
 7     Tel: (858) 436-1330                      ZHONG LUN LAW FIRM
       Fax: (858) 436-1349                      1717 Kettner Blvd., Suite 200
 8                                              San Diego, CA 92101
 9     Michael W. Shore*                        Tel: (323) 930-5690
       shore@shorechan.com                      Fax: (323) 930-5693 (fax)
10     Alfonso Garcia Chan*                     stevemoore@zhonglun.com
11     achan@shorechan.com                      nicolecunningham@zhonglun.com
       Ari Rafilson*                            sarajoconnell@zhonglun.com
12     arafilson@shorechan.com
13     William D. Ellerman*                     ATTORNEYS FOR DEFENDANT
       wellerman@shorechan.com                  ZTE (USA) INC.
14     Paul T Beeler*
15     pbeeler@shorechan.com
       SHORE CHAN LLP
16     901 Main Street, Suite 3300
17     Dallas, Texas 75202
       Tel: (214) 593-9110
18     Fax: (214) 593-9111
19     (* Admitted Pro Hac Vice)

20     ATTORNEYS FOR CYWEE
21     GROUP LTD.
22
23
24
25
26
27
                                            4
     Case 3:17-cv-02130-BEN-MSB Document 99 Filed 08/23/21 PageID.1793 Page 5 of 5




 1                          CERTIFICATE OF SERVICE
 2          The undersigned certifies that all counsel of record who are deemed to have
 3 consented to electronic service are being served with a copy of this document via the
 4 Court’s CM/ECF system per Local Rule CV-5(a)(3) on August 23, 2021.
 5                                                 /s/ Ari Rafilson
 6                                                 Ari Rafilson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               5
